342 S.W.3d 367 (2011)
STATE of Missouri, Respondent,
v.
Terrance JOHNSON, Appellant.
No. ED 94703.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Emily N. Kaiser, St. Charles, MO, for appellant.
*368 Chris Koster, Atty. Gen., Timothy A. Blackwell, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Terrance Johnson appeals the judgment entered upon a jury verdict finding him guilty of two counts of first-degree robbery. Section 569.020 RSMo., one count of first-degree assault. Section 565.050 RSMo., and three counts of armed criminal action. Section 571.015 RSMo. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).